Citation Nr: 1428877	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  08-34 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS).


REPRESENTATION

Appellant represented by:	Adam Werner and Joshua Stone


ATTORNEY FOR THE BOARD

Bridgid D.Cleary


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1972, including service in the Republic of Vietnam from June 1970 to May 1971.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

In September 2010, the Board remanded this case for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets any additional delay, another remand is necessary in this case.

Since the last remand, the Veteran has submitted two additional pieces of evidence that must be considered in an addendum medical opinion.  First, the Veteran has pointed to a January 1969 complaint of numbness over the lateral portion of the left thigh as evidence of an in-service onset of this disability.  At the time of that complaint, no evidence of disease was found.  The Veteran's recent statements are the first indication of a possible link between this in-service complaint and his current MS.  This is sufficient to trigger VA's duty to provide an examination or medical opinion.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, an addendum opinion is necessary to determine whether this documented complaint evinces an in-service onset of MS or is otherwise causally related to the Veteran's current condition.

Second, the Veteran has submitted a health studies summary of the United States Department of Health and Human Services Agency for Toxic Substances and Disease Registry (ATSDR) that includes a finding that Camp Lejeune veterans had a higher rate of mortality from MS than Camp Pendleton veterans.  This finding was tempered by an acknowledgement that the study's limitations prevented it from providing definitive evidence of causality generally and specifically in a given veteran's case.  However, it is probative and should be specifically considered in an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.  Return to the Veteran's claims folder to the March 2013 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for the purpose of obtaining a medical nexus opinion.

a.  The examiner should opine as to whether it is at least as likely as not that the Veteran's current MS had its onset in service.  Specifically, this examiner should address whether the January 1969 complaint of numbness over the lateral portion of the left thigh was evidence of an in-service onset of this disability.

b.  The examiner should also comment on the recently submitted ATSDR finding regarding the higher MS mortality rates among Camp Lejeune veterans.  Specifically, this examiner should state whether this additional study alters her opinion regarding a possible medical nexus between the Veteran's exposure to contaminated drinking water and his MS.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.
 
2.  Thereafter, the RO/AMC should readjudicate the claims in light of the additional evidence obtained.  If the benefit sought of appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



